     Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 1 of 20 PAGEID #: 253




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

TRENT P. FISHER ENTERPRISES, LLC, et
al.,

                              Plaintiffs,
v.                                                                       Case No. 3:20-cv-216
                                                                        Judge Thomas M. Rose

SAS AUTOMATION, LLC, et al.,

                              Defendants.



               ENTRY AND ORDER GRANTING MOTION TO DISMISS
               FOR FAILURE TO STATE A CLAIM BY DEFENDANT.
               (ECF 10).



        Pending before the Court is a Motion to Dismiss for Failure to State a Claim by Defendants

SAS Automation, Piab USA, Inc., and Piab AB. (ECF 10). Defendants ask the Court to dismiss

portions of the Complaint filed by Plaintiffs Trent P. Fisher Enterprises, LLC and The Fisher

Family Dynasty Trust Dated July 19, 2007. In 2017, Trent Fisher sold SAS Automation to Piab

USA. Now, through Fisher Enterprises and the Fisher Family Trust, both of which he controls,

Fisher is suing SAS Automation; Piab USA; and a Swedish affiliate, Piab AB. Plaintiffs’ claims

allegedly arise out of two intellectual property-related agreements that Fisher executed—on behalf

of both SAS Automation and Plaintiffs—in connection with the sale of SAS Automation. The

Complaint alleges breach of contract, copyright infringement, trade secret misappropriation, and

common-law conversion. Plaintiffs have responded to the motion, (ECF 19), Defendants have

replied, (ECF 21), rendering the motion ripe for decision.



                                                1
     Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 2 of 20 PAGEID #: 254




I.      Background

        This action contests the conduct of Defendants over the course of nearly three years since

the sale of those equity units in SAS Automation (“SAS”), a manufacturer of robotic equipment

based in Xenia, Ohio, to Piab USA pursuant to an Equity Agreement. (Doc. 1, PageID 2–3, ¶¶1,

11). Trent Fisher is the former owner of SAS. (Id., ¶¶ 9, 11.) In 2017, Fisher sold the company to

Piab USA pursuant to an Equity Interest Purchase Agreement (the “Equity Agreement”). (Id., ¶¶

9, 36– 39.) Piab USA is a wholly owned subsidiary of Piab AB, a Swedish automation and robotics

company. (Id., ¶¶ 12, 13.)

        At the same time, Fisher and SAS executed an “Intellectual Property Assignment

Agreement” (the “IP Assignment Agreement”). (Doc. 1, ¶¶ 40–45; see also Doc. 1-1.) The parties

to the IP Assignment Agreement were: Fisher, in his individual capacity; the Fisher Family Trust;

and SAS. (Doc. 1-1 at PageID 43.) Fisher was still President of SAS at the time of this agreement,

and he executed it on behalf of all three parties. (Id. at 9.) In the IP agreement, SAS assigned to

the Fisher Family Trust its ownership of and rights in intellectual property assets listed in Exhibit

A to the agreement:

               the “Software for the ‘MySAS application’”;

               the “CAD Download Software”; and

               “all Intellectual Property exclusively related thereto,” excluding certain trademarks.

(Doc. 1-1 at PageID 43–44, 51.)

        The mySAS mobile phone app (the “my SAS App”) had been released by SAS in 2016 for

iOS and Android mobile operating systems for use by SAS customers. (Doc. 1, ¶¶ 24–27.) The

Complaint describes “CAD Download Software” as a separate piece of software that “allowed

customers to open technical drawings of [End-of-Arm tooling] components and assemblies from


                                                 2
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 3 of 20 PAGEID #: 255




the SAS website with a single mouse click directly into a variety of widely commercially available

CAD software packages.” (Doc. 1, ¶ 32.) Defendants note that the Complaint’s description of the

functionality of the “CAD Download Software” is wrong, but that is not germane to this motion.

       SAS also assigned to the Fisher Family Trust certain rights in “NileMERRY” assets listed

in Exhibit C. (Id. at PageID 43–44, 53.) These assets included trademarks, domain names, and

website content related to “Nile” and “MERRY” branded industrial tools. (Doc. 1, ¶¶ 38, 43.)

These tools are made by a Japanese company (not SAS), but SAS had been reselling them under

a distributorship agreement with the manufacturer. (Id., ¶ 38.) The Complaint refers to the assets

in Exhibits A and C collectively as the “Carved-Out Assets.” (Doc. 1, ¶ 1.)

       To permit SAS customers to continue to use the mySAS App and CAD Download

Software, Fisher and SAS signed a separate License Agreement. (Doc. 1, ¶¶ 46–48; see also Doc.

1-2.) In this license, Fisher, through Fisher Enterprises, granted SAS a “nonexclusive, worldwide,

royalty-free license” license, subject to certain terms, to continue to use the software for the

mySAS App, the CAD Download software, and certain other intellectual property. (Doc. 1-2 at

PageID 55–56, 64.)

       Defendants are alleged to have continuously stalled or refused to transfer all of the Carved-

Out Assets to the Fisher Trust, causing detrimental harm to the Plaintiffs. Thereafter, Defendants

allegedly began a campaign in 2020 launching a new mobile phone application strikingly similar

in appearance and function to the mySAS App – a portion of the Licensed IP owned by Fisher

Enterprises. (Doc. 1, PageID 21, ¶¶54–56). Despite once again requesting full compliance with the

transfer under the IPAA as well as bringing attention to SAS’s breach of the License Agreement,

Defendants ignored the requests and failed to cure their breaches. (Doc. 1, PageID 24, ¶64).




                                                 3
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 4 of 20 PAGEID #: 256




        Plaintiffs claim that on April 21, 2020, Plaintiffs’ counsel sent a letter accusing SAS of

breaching the License Agreement. (Doc. 1, ¶ 59; see also Doc. 1-7.) The letter suggested that SAS

had breached the license by, inter alia, making available a mobile phone app called “piParts” (the

“piParts App”), which, the letter claimed, had been created by SAS in violation of the License

Agreement. (Doc. 1-7 at PageID 83.) The letter also asserted that SAS had breached the License

Agreement by making the new piParts App “available to Piab.” (Id.) The letter did not, however,

explain how SAS had made the piParts App “available to Piab,” which Piab entity SAS had

supposedly made the app available to, what that entity did with it, or why this amounted to a breach

of the License Agreement. The letter also claimed that SAS had breached both the IP Assignment

Agreement and License Agreement by failing to deliver certain of the “Carved-Out Assets” to the

Fisher Family Trust. (Id. at PageID 84.)

        Defendants assert that counsel for SAS responded with a letter explaining that there had

been no breach that would entitle Fisher Enterprises to terminate the License Agreement.

        On June 1, 2020, Plaintiffs’ counsel sent SAS another letter purporting to terminate the

License Agreement based on SAS’s alleged failure to remedy Plaintiffs’ concerns within the 30-

day cure period permitted by the license. (Doc. 1, ¶ 64.)

        Five days later, on June 5, 2020, Plaintiffs filed the Complaint, asserting several claims

against Defendants arising out of the IP Assignment and License Agreements. The Complaint

alleges that:

                SAS breached the License Agreement (Count 7) by using the
                licensed source code behind the mySAS App, without Fisher
                Enterprises’ permission, to create the piParts App and by
                “distributing and disclosing” this source code, the source for the
                CAD Download software, and related know-how to Piab USA and
                Piab AB (Doc. 1, ¶ 127);



                                                 4
      Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 5 of 20 PAGEID #: 257




                SAS and Piab USA and Piab AB, committed copyright infringement
                (Counts 1 and 2) and trade secret misappropriation under both
                federal and state law (Counts 3 and 4) through these acts (id., ¶¶ 77,
                83, 93, 98, 104); and

                SAS breached the IP Assignment Agreement (Count 5) and
                committed the tort of conversion (Count 6) by failing to deliver
                certain of the “Carved-Out Assets” to the Fisher Family Trust as
                allegedly required under that agreement. (Id., ¶¶ 113, 118.)

Among other things, the Complaint seeks $3,000,000 in punitive damages for the alleged

violations of Ohio trade secret law, $2,000,000 in punitive damages for the alleged violations of

federal trade secret law, and statutory damages for the alleged copyright violations. (Id. at PageID

38–39; see also id., ¶ 88.)

II.      Standard

         “The purpose of a Rule 12(b)(6) motion to dismiss is to allow a defendant to test whether,

as a matter of law, the plaintiff is entitled to legal relief even if everything alleged in the

complaint is true.” Bihn v. Fifth Third Mortg. Co., 980 F. Supp. 2d 892, 897 (S.D. Ohio 2013)

(citing Mayer v. Mylod, 988 F. 2d 635, 638 (6th Cir. 1993)). Moreover, the purpose of the

motion is to test the formal sufficiency of the statement of the claim for relief. Id. “[F]or the

purposes of a motion to dismiss, the complaint must be construed in the light most favorable to

the plaintiff and its allegations taken as true.” Id. (citing Scheuer v. Rhodes, 416 U.S. 232

(1974)).

         To survive a 12(b)(6) motion to dismiss, a plaintiff must provide more than labels and

conclusions; a formulaic recitation of the elements of a cause of action is not enough. Bell

Atlantic v. Twombly, 550 U.S. 544 (2007). Further, the factual allegations must be enough to

raise a right to relief above the speculative level and must also do something more than merely

create a suspicion of a legally cognizable right. Id. However, the Court is not bound to accept as


                                                    5
   Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 6 of 20 PAGEID #: 258




true a legal conclusion couched as factual allegation or unwarranted factual inferences. Id. at

555; Morgan v. Church’s Fried Chicken, 829 F. 2d 10, 12 (6th Cir. 1987); See also Ashcroft v.

Iqbal, 556 U.S. 662 (2009). Moreover, only well-pleaded facts are construed liberally in favor of

the party opposing the motion to dismiss. Lillard v. Shelby County Bd. Of Educ., 76 F. 3d 716,

726 (6th Cir. 1996).

III.   Analysis

       Defendants request that the Court dismiss Plaintiffs’ conversion claim against SAS in its

entirety, including Plaintiffs’ demand for punitive damages. Count 6 of the Complaint asserts a

common-law conversion claim against SAS, including a request for punitive damages. (Doc. 1, ¶¶

117–22.) The Complaint is clear, however, that Plaintiffs’ conversion claim is based on SAS’s

alleged breach of a contractual duty. Under Ohio law, when the alleged breach is of a duty created

by contract, “the cause of action is one of contract, not tort.” Acad. Imaging, LLC v. Soterion Corp.,

352 F. App’x 59, 64 (6th Cir. 2009) (quoting Cuthbert v. Trucklease Corp., 10th Dist. Franklin

No. 03AP-662, 2004-Ohio-4417, ¶ 44)).

       “In Ohio, a tort claim for common law conversion is one that alleges the defendant[]

exercised dominion or control wrongfully over the property of another, in denial of or under a

claim inconsistent with their rights.” DeNune v. Consol. Capital of N. Am., Inc., 288 F. Supp. 2d

844, 853–54 (N.D. Ohio 2003) (citing Ohio Telephone Equipment & Sales, Inc. v. Hadler Realty

Co., 24 Ohio App. 3d 91, 93, 493 N.E. 2d 289 (10th Dist. 1985)). Count 6 alleges that SAS

interfered with Fisher’s rights in, and possession of, some of the so-called “Carved-Out Assets,”

defined in the Complaint as the assets listed in Exhibits A and C to the IP Assignment Agreement.

(Doc. 1, ¶¶ 1, 118–19.) Exhibit A to the IP Assignment Agreement lists (1) the “Software for the

MySAS application,” (2) “CAD Download Software,” and (3) “all Intellectual Property


                                                  6
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 7 of 20 PAGEID #: 259




exclusively related thereto” (except for certain trademarks), and Exhibit C relates to the

NileMERRY assets. (Doc. 1-1 at PageID 51, 53; see also supra at 3.) The Complaint alleges that

SAS was late in delivering some of the “Carved-Out Assets” to the Fisher Family Trust and did

not deliver others (the so-called “Withheld Assets”). (Doc. 1, ¶¶ 71, 118–19.)

       In Count 5, however, Plaintiffs bring a breach-of-contract claim against SAS, alleging that

SAS breached the IP Assignment Agreement by failing to either timely deliver, or deliver at all,

the same group of assets that Plaintiffs later reference in the conversion count. (Doc. 1, ¶ 113

(alleging that SAS “breached its contractual obligations” under the IP Assignment Agreement

because it “did not timely transfer certain of the “Carved-Out Assets” set out in Exhibit C” and

“never transferred the Withheld Assets”).) Plaintiffs do not suggest that SAS owed any

independent duty to deliver the “Carved-Out Assets” that was separate from SAS’s obligations

under the IP Assignment Agreement. To the contrary, the conversion count explicitly states that

SAS’s duty to deliver these assets arose under that very agreement. (Doc. 1, ¶ 118 (alleging that

SAS failed to transfer the “Carved-Out Assets” “as required by the IPAA”).)

       Under Ohio law, “[a] tort exists only if a party breaches a duty which he owes to another

independently of the contract, that is, a duty which would exist even if no contract existed.”

Battista v. Lebanon Trotting Asso., 538 F.2d 111, 117 (6th Cir. 1976). By contrast, “[w]hen an

alleged breach is of a duty that is created by a contract and is ‘independent of any duty imposed

by law, the cause of action is one of contract, not tort.’” Acad. Imaging, 352 F. App’x at 64 (internal

citation omitted). Thus, “a conversion action cannot be maintained against a party to a contract

unless the conversion claim alleges that the breach of duty owed is separate from obligations

created by the contract between the parties.” Ncua Bd. v. Zovko, No. 1:13-CV-1430, 2015 U.S.

Dist. LEXIS 198096, *20 (N.D. Ohio Sept. 30, 2015) (internal citation omitted). Plaintiffs do not


                                                  7
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 8 of 20 PAGEID #: 260




allege that SAS had an independent duty to deliver the “Carved-Out Assets” outside of the IP

Assignment Agreement.

       The principle that a “party cannot receive relief in tort law when the claim arises out of

contractual duties” is rooted in the “economic loss rule.” Ncua, 2015 U.S. Dist. LEXIS 198096,

*19–20 (internal citation omitted). This rule “prevents a plaintiff who has suffered only economic

losses from recovering tort damages.” Id. (internal citation omitted). Plaintiffs are attempting to

re-plead their breach-of-contract claim as a conversion claim. “No punitive damages are available

for breach of contract in Ohio.” Klusty v. Taco Bell Corp., 909 F. Supp. 516, 522 (S.D. Ohio 1995)

(internal citation omitted).

       Plaintiffs try to avoid the limitation against punitive damages in contract actions by adding

a conversion count immediately following their breach-of-contract claim, asserting that SAS’s

alleged conduct as “willful and intentional,” and then seeking punitive damages on this basis. But

the mere addition of words like “willful[]” or “intentional[]” “do[es] not change the nature of the

cause of action” from contract to tort. Schwartz v. Bank One, Portsmouth, N.A., 84 Ohio App. 3d

806, 810, 619 N.E.2d 10, 12 (1992).

       Plaintiff’s response asserts that Fisher Enterprises was not a named party to the IP

assignment agreement. Fisher Enterprises was, however, an intended beneficiary of the IP

Assignment Agreement. (Doc. 1, ¶¶ 10, 109). SAS was obligated to transfer the Carved-Out Assets

to the Fisher Trust for delivery to Fisher Enterprises. (id., ¶ 118). The complaint alleges that SAS

breached its “contractual obligations to the Fisher [Family] Trust and Fisher Enterprises” by failing

to deliver the “Carved-Out Assets” to the Fisher Family Trust. (Id., ¶ 113.) SAS violated a

contractual duty to Fisher Enterprises by allegedly failing to transfer the “Carved-Out Assets.”




                                                 8
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 9 of 20 PAGEID #: 261




       That the License Agreement was purportedly terminated on June 1, 2020 (see Doc. 19,

PageID 205) does not clear the way for Plaintiffs to pursue a conversion claim either, because the

License Agreement has nothing to do with the conversion claim. According to the Complaint, the

in IP Assignment Agreement SAS promised to deliver the “Carved-Out Assets” to the Fisher

Family Trust for the benefit of Fisher Enterprises, and it is this agreement that the Complaint

alleges SAS violated by failing to deliver some of those assets. Meanwhile, the License Agreement

is a separate agreement, in which Fisher Enterprises agreed to license some of the “Carved-Out

Assets” (including the mySAS Apps and the CAD Download software) back to SAS. (See Doc. 1,

¶¶ 1, 46.) Neither the existence of this agreement nor its alleged termination by Fisher Enterprises

has any relation to Plaintiffs’ conversion claim or to the underlying basis for Defendants’ Motion.

SAS’s alleged duty to transfer the “Carved-Out Assets” under IP Assignment Agreement is

contractual in nature, and its alleged breach of this duty cannot give rise to a claim for conversion.

Thus, the Court will dismiss Plaintiffs’ conversion count (Count 6) for failure to state a claim.

       Defendants also request that the Court dismiss Fisher Enterprises’ federal- and state-law

claims against Defendants for trade secret misappropriation to the extent that those claims seek

punitive damages. In Counts 3 and 4, Fisher Enterprises alleges that all three Defendants

misappropriated Fisher Enterprises’ trade secrets in violation of the federal Defend Trade Secrets

Act (“DTSA”) and the Ohio Uniform Trade Secrets Act (“UTSA”), respectively. (Doc. 1, ¶¶ 90–

107.) The trade secrets that Fisher Enterprises alleges were misappropriated consist of (1) the

software for the mySAS App, (2) CAD Download software, and (3) related know-how, the rights

to all of which Fisher Enterprises claims to have obtained (through the Fisher Family Trust) via

the IP Assignment Agreement. (Id., ¶ 53.) While the Complaint admits that Fisher Enterprises

licensed these assets back to SAS through the License Agreement (id., ¶¶ 29, 35, 46), it alleges


                                                  9
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 10 of 20 PAGEID #: 262




that SAS subsequently committed trade secret misappropriation when it used the relevant software

and associated know-how to develop the piParts App and also supposedly disclosed these

confidential materials to Piab USA and Piab AB. (Id., ¶¶ 53, 93.) The Complaint alleges that Piab

USA and Piab AB are themselves liable for trade secret misappropriation because both “knew or

reasonably should have known that receipt and use of the Confidential Material were unlicensed

and wrongful acts.” (Id., ¶ 98.).

       The Complaint never alleges, however, any specific facts to suggest that SAS ever

disclosed any of Fisher Enterprises’ alleged trade secrets to Piab USA and Piab AB, or that either

of the Piab entities ever actually used those trade secrets in an improper manner. Fisher Enterprises

alleges that Defendants’ alleged acts of misappropriation were “willful and malicious,” thus

entitling it to an award of millions of dollars in punitive damages. (Doc. 1, ¶¶ 98, 106; see also id.

at 39.) But Fisher Enterprises has failed to plead facts that would entitle it to punitive damages in

connection with the trade secret claims.

       The DTSA allows punitive damages (in an amount not to exceed twice the amount of any

non-punitive damages) only in cases where the trade secret was misappropriated “willfully and

maliciously.” 18 U.S.C. § 1836(b)(3)(C). The Ohio UTSA conditions an award of punitive

damages (not to exceed three times the amount of non-punitive damages) on proof of “willful and

malicious misappropriation.” Ohio Rev. Code Ann. § 1333.63(B). Thus, punitive damages are

available for trade secret violations only where the misappropriation was both “willful, i.e., done

with actual or constructive knowledge of its probable consequences” and “malicious, i.e., done

with an intent to cause injury.” 4 Milgrim on Trade Secrets § 15.02 (2020) (internal quotation

marks omitted). “Malice” is not defined in the DTSA, but courts typically look to the state UTSA

when interpreting the DTSA inasmuch as the two are substantively identical. See, e.g., Kuryakyn


                                                 10
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 11 of 20 PAGEID #: 263




Holdings v. Ciro, 242 F. Supp. 3d 789, 797 (W.D. Wis. 2017) (internal citation omitted). Under

Ohio law, “malice” is the “state of mind under which a person intentionally does a wrongful act

without a reasonable[,] lawful excuse and with the intent to inflict injury or under circumstances

from which the law will infer an evil intent.” Criss v. Springfield Twp., 56 Ohio St. 3d 82, 84, 564

N.E. 2d 440 (1990) (citing Black’s Law Dictionary 956 (6th ed. 1990)).

       Plaintiffs recite that the requisite degree of “malice” does not require an “intent to injure”

and can exist where the defendant had a “conscious disregard for the rights of other persons.”

(Doc. 19, PageID 208 (quoting Avery Dennison Corp. v. Four Pillars Enter. Co., 45 F. App’x 479,

489 (6th Cir. 2002)).) This remains a high bar. The Ohio Supreme Court has clarified that the

“conscious disregard for the rights of other persons” standard refers to a “mental state so callous

in its disregard for the rights and safety of others that society deems it intolerable.” Calmes v.

Goodyear Tire & Rubber Co., 575 N.E.2d 416 (Ohio 1991). Thus, “[l]iability for punitive damages

is reserved for particularly egregious cases involving deliberate malice or conscious, blatant

wrongdoing which is nearly certain to cause substantial harm.” Spalding v. Coulson, No. 70524,

1998 Ohio App. LEXIS 4105, at *16 (Ohio Ct. App. Sept. 3, 1998). “In other words, ‘to warrant

the imposition of additional punitive damages, above and beyond compensatory damages, the tort

must be committed with a particularly depraved mental state,’” and mere “[r]ecklessness or

carelessness” will not suffice. Psychiatric Solutions v. Waller Lansden Dortch & Davis, LLP, 2014

U.S. Dist. LEXIS 183594, at *28 (N.D. Ohio June 4, 2014) (quoting Spalding, 1998 Ohio App.

LEXIS 4105, at *16).

       The Complaint does not plead factual matter that would suggest that SAS, Piab USA, or

Piab AB engaged in any “willful and malicious” conduct. Count 3 alleges trade secret

misappropriation under the DTSA, but does not allege that SAS acted with any malice towards


                                                11
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 12 of 20 PAGEID #: 264




Fisher Enterprises in supposedly misappropriating its trade secrets. (See Doc. 1, ¶¶ 90–99.) As

regards Piab AB and Piab USA, Count 3 includes only a single allegation that both acted with

“willfully and maliciously,” but contains no facts in support of this assertion. (Id., ¶ 99.) Similarly,

Count 4 asserts trade secret misappropriation under the Ohio UTSA, but alleges only that the

alleged misappropriation was “willful [and] malicious,” without describing any specific “willful

[and] malicious” acts or attributing these acts to any particular Defendant. (Id., ¶ 106.)

         Under Iqbal and Twombly, simply “calling Defendants acts ‘willful’ or ‘malicious’ without

describing those acts or any attendant circumstances is not enough to plead state of mind.” Roller

v. Brennan, No. 2:17-cv-241, 2018 U.S. Dist. LEXIS 158043, at *19 (S.D. Ohio Sept. 17, 2018).

“[A]lthough conditions of a person’s mind may be alleged generally, the plaintiff still must plead

facts about the defendant’s mental state, which, accepted as true, make the state-of-mind allegation

plausible on its face.” Id. (quoting Katoula v. Detroit Entm’t, LLC, 557 F. App’x 496, 498 (6th

Cir. 2014)). Because Fisher Enterprises pleads no such facts here, its demands for punitive

damages under the DTSA and Ohio UTSA will be dismissed. See Xoran Holdings LLC v. David

Luick & Tungsten Med. Network, LLC, No. 16-13703, 2017 U.S. Dist. LEXIS 147868, *18 (E.D.

Mich. Sept. 13, 2017) (dismissing the plaintiffs’ request for punitive damages under the DTSA for

failure to plead “any facts to support [their] conclusory allegation” of malicious conduct); see also

Bearhs v. Steven K. Bierly Trucking Operating Co., No. 2:18-cv-1400, 2019 U.S. Dist. LEXIS

120744, at *10 (S.D. Ohio July 19, 2019) (finding the plaintiffs’ conclusory allegations of malice

to be “mere ‘naked assertions devoid of further factual enhancement’” and insufficient to make

their claim for punitive damages for negligence “plausible on its face” (quoting Iqbal, 556 U.S. at

678)).




                                                  12
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 13 of 20 PAGEID #: 265




       Even if this were not the case, Fisher Enterprises cannot recover punitive damages from

SAS under the terms of the License Agreement. The “Limitation of Liability” provision in the

License Agreement between SAS and Fisher Enterprises provides:

               Except for the indemnification obligations of the Parties set forth in
               Section 9 hereto, in no event will either Party be liable to the other
               Party for any consequential, incidental, punitive, or special damages
               whatsoever, including, without limitation, any damages relating to
               or associated with business earnings, profits, or goodwill or any
               other damages or injury arising from or relating to the Licensed IP
               or any use or exercise of the License granted herein, regardless of
               whether such liability is based on breach of contract, tort, strict
               liability, breach of warranties, infringement of intellectual property
               rights, failure of essential purpose or otherwise, even if advised of
               the possibility of such damages.

(Doc. 1-2 at PageID 57 (capitalization omitted).) The “Limitation of Liability” clause thus states

that neither party to the License Agreement will be liable to the other party for any “punitive

damages” that may “aris[e] from or relat[e] to the Licensed IP or any use or exercise of the License

granted herein,” irrespective of the cause of action giving rise to such damages. The punitive

damages that Fisher Enterprises seeks in connection with its trade secret claims are punitive

damages that “aris[e] from or relat[e] to the Licensed IP.”

       The Licensed IP is defined in the “Recitals” section of the License Agreement to

encompass the intellectual property assets listed in Exhibit A to that agreement, which include the

“Software for the ‘MySAS application’” and “CAD download Software.” (Doc. 1-2 at PageID 55,

64.) This software and the know-how associated with it are what Fisher Enterprises alleges has

been misappropriated by SAS. Thus, the Complaint alleges that SAS’s “[Kevin] Roundtree and

unknown others used Fisher Enterprises’ confidential information to develop the piParts App in

violation of federal and Ohio trade secret law” (Doc. 1, ¶ 53); that this confidential information

included the software for the “Software Works,” defined in the Complaint as the software for


                                                13
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 14 of 20 PAGEID #: 266




mySAS App and CAD Download software, and related know-how (id., ¶¶ 1, 53); and that SAS’s

alleged acts of misappropriation also included the “transfer and distribution” of these confidential

materials to Piab USA and Piab AB “without any legitimate need for Piab to know that

information.” (Id., ¶ 93.) Because there is thus no question that Fisher Enterprises’ requests for

punitive damages against SAS in connection with its trade secret misappropriation claims “aris[e]

from or relat[e] to the Licensed IP,” they are precluded by the “Limitation of Liability” provision.

       The fact that the “Limitation of Liability” clause is subject to the “indemnification

obligations of the Parties set forth in Section 9” to the License Agreement does not change this

outcome. The “Indemnification” provision (which is in fact Section 8 of the agreement, not Section

9) provides:

               Each Party shall indemnify and hold harmless the other Party and its
               officers, directors, employees, agents, and shareholders (each, an
               “Indemnitee”) from and against any and all Losses based upon,
               arising out of or otherwise in respect of:

               (a) any claims related to the use of the Licensed IP by or on behalf
               of the indemnifying Party; and

               (b) breach or violation of any provision contained in this Agreement
               by or on behalf of the indemnifying Party.

(Doc. 1-2 at PageID 57.)

       The duty to indemnify is limited to “Losses.” Though the definition of this term is not

explicitly stated in the License Agreement itself, the agreement provides that “terms used [herein]

that are capitalized and not otherwise defined have the meanings given to them in the Purchase

Agreement” (referred to in the Complaint as the “Equity Agreement”). (Doc. 1-2 at PageID 55.)

The Purchase Agreement, in turn, defines “Losses” to exclude “any treble, punitive or exemplary




                                                14
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 15 of 20 PAGEID #: 267




damages.”1 (Ex. A at 6-7.) Thus, Fisher Enterprises’ requests for punitive damages against SAS

are barred regardless of whether its trade secret claims are subject to the “Limitation of Liability”

or “Indemnification” provisions.

         Plaintiffs also claim that the Limitation of Liability clause is “unenforceable as a violation

of Ohio’s public policy.” (Doc. 19, PageID 212.) No public policy in Ohio prevents parties from

expressly allocating liability among themselves. Ind. Mich. Power Co. v. Siemens Energy, Inc.,

No. 2:12-CV-00861, 2013 U.S. Dist. LEXIS 121852, at *19 (S.D. Ohio Aug. 26, 2013). The case

cited by Plaintiffs, Richard A. Berjian, D.O., Inc. v. Ohio Bell Tel. Co., 54 Ohio St.2d 147, 375

N.E.2d 410 (1978), stands for the proposition that a contract of adhesion may not be used to

insulate a party from liability for willful or wanton misconduct. Here, the License Agreement is

not alleged to be a contract of adhesion. It is alleged to have been negotiated by two commercial

entities, in connection with a transaction into which Fisher did not have to enter. See Enduring

Wellness, L.L.C. v. Roizen, 8th Dist. Cuyahoga No. 108681, 2020-Ohio3180, ¶¶67-68. Plaintiffs’

punitive-damages requests will therefore be dismissed under Rule 12(b)(6).

         Defendants also request that the Court dismiss Fisher Enterprises’ copyright infringement

claim against Defendants to the extent that it seeks statutory damages. In Counts 1 and 2, Fisher

Enterprises alleges that SAS, Piab USA, and Piab AB infringed its copyright in two copyrighted

works, which had been assigned to the Fisher Family Trust in the IP Assignment Agreement. These

two works, collectively referred to in the Complaint as the “mySAS App works,” consist of the

software for the iOS and Android versions of the mySAS App, respectively. (Doc. 1, ¶¶ 1, 75–78,


1
  While the Purchase Agreement was not attached to the Complaint, it was repeatedly referenced there, including to
establish the definitions of certain other terms not otherwise defined in the License Agreement. (See, e.g., Doc. 1, ¶
1 n.3.) It is appropriate for the Court to consider the definition of the term “Losses” in the Purchase Agreement,
attached as Exhibit A to this motion, in ruling on SAS’s Rule 12(b)(6) argument. A court evaluating a motion to
dismiss is free to consider “exhibits attached to defendant’s motion to dismiss so long as they are referred to in the
complaint and are central to the claims contained therein.” Luis v. Zang, 833 F.3d 619, 626 (6th Cir. 2016).

                                                          15
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 16 of 20 PAGEID #: 268




82–84.) Fisher Enterprises seeks statutory damages for Defendants’ alleged infringement. (Id., ¶

88; see also id. at PageID 38.) However, because the Complaint alleges that this infringement

commenced before the effective date of the relevant copyright registrations, the request for

statutory damages is squarely foreclosed by statute.

       The Copyright Act provides that the copyright owner may elect to recover, in lieu of actual

damages and profits, an “award of statutory damages for all infringements involved in the action,

with respect to any one work, for which any one infringer is liable individually, or for which any

two or more infringers are liable jointly and severally,” in an amount ranging from $750 to

$30,000. 17 U.S.C. § 504(c)(1). Where infringement is willful, the court may increase the award

of statutory damages up to $150,000. Id. § 504(c)(2). Under this section, the total number of

“awards” of statutory damages that a plaintiff may recover in any given action “depends on the

number of works that are infringed and the number of individually liable infringers, regardless of

the number of infringements of those works.” Mason v. Montgomery Data, Inc., 967 F.2d 135,

143–44 (5th Cir. 1992).

       Moreover, 17 U.S.C. § 412 provides an important limitation on the availability of statutory

damages. Under this section, “no award of statutory damages . . . shall be made for . . . any

infringement of copyright commenced after first publication of the work and before the effective

date of its registration, unless such registration is made within three months after the first

publication of the work.” “[I]nfringement ‘commences’ for purposes of § 412 when the first act in

a series of acts constituting continuing infringement occurs.” Johnson v. Jones, 149 F.3d 494, 506

(6th Cir. 1998).

       The Complaint alleges that Defendants first infringed the mySAS App works through their

development of the piParts App, which the Complaint claims is a “pirated” version of the mySAS


                                                16
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 17 of 20 PAGEID #: 269




App created in violation of the terms of the License Agreement. (Doc. 1, ¶¶ 30.) It is entirely

unclear from the Complaint what specific role each Defendant played in the creation of the

allegedly infringing piParts App. Instead, the Complaint includes Defendants’ actions together

with allegations that “SAS, Piab USA and Piab AB all coordinated the switch over from the

mySAS App to piParts App.” (Id., ¶ 54.) The Complaint alleges the following timeline:

               Date of publication: The Complaint alleges that the iOS and Android
               versions of the mySAS App were released to the public no later than
               September 20, 2016 and October 3, 2016, respectively. (Id., ¶ 23.)

               Date of first infringement: The Complaint alleges that Defendants
               created the iOS version of the allegedly infringing piParts App no
               later than January 17, 2020, when it was made available to the
               public. (Id., ¶ 51.) The Complaint also alleges that Defendants
               created the Android version of the piParts App no later than March
               1, 2020, when it was “set to go live on the Google Play Store.” (Id.)

               Date of registration: The Complaint concedes that Fisher Enterprises
               did not register the copyright in either of the mySAS App works
               until April 14, 2020. (Id., ¶ 31.)

The Complaint alleges that Defendants’ purported infringement of the mySAS App works

“commenced after first publication of the work[s] and before the effective date of [their]

registration[s]” (i.e., April 14, 2020). Given these allegations, Fisher Enterprises cannot recover

any statutory damages under § 504(c)(1).

       Plaintiffs concede that Defendants developed the two piParts Apps, and thus commenced

their alleged infringement of the two copyrighted mySAS Apps, before the date of the copyright

registrations, the Copyright Act precludes Fisher Enterprises’ request for statutory damages. See

17 U.S.C. § 412(1). Section 412(1) “leaves no room for discretion,” precluding statutory damages

“so long as the infringement commenced before registration of the copyright,” that is, so long as

“the first act in a series of acts constituting continuing infringement” occurred prior to registration.

Johnson v. Jones, 149 F.3d 494, 505-06 (6th Cir. 1998); see also Mason v. Montgomery Data, Inc.,

                                                  17
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 18 of 20 PAGEID #: 270




967 F.2d 135, 143-44 (5th Cir. 1992) (precluding recovery of statutory damages “for infringements

that commenced after registration if the same defendant commenced an infringement of the same

work prior to registration”).

       Fisher Enterprises split its copyright claim into two separate counts. First, it pleads Count

1, which it says is based on allegedly infringing acts occurring before the April 14, 2020, copyright

registration date. (Doc. 1, ¶ 76.) Fisher Enterprises does not seek statutory damages in Count 1. In

other words, it does not assert that it is entitled to statutory damages based on Defendants’ alleged

development and use of the piParts App, which the Complaint affirmatively alleges commenced

before the April 14, 2020, registration date. However, Fisher Enterprises pleads Count 2 based on

allegedly “new and independent acts of infringement” commencing after the April 14, 2020,

registration date. (Id., ¶ 82.) These “new and independent” post-registration infringing acts include,

according to the Complaint, the “unlicensed misuse of the copyrighted software works after Fisher

Enterprises terminated the License Agreement.” (Id., ¶ 88.) Fisher Enterprises’ theory seems to be

that once it purported to terminate the License Agreement on June 1, 2020, SAS no longer had a

valid license to the software for the mySAS App works, such that its continuing use of even the

mySAS App after that date now amounted to a “new and independent” copyright violation,

entitling Fisher Enterprises to statutory damages. (Id., ¶ 64.)

       However, for purposes of § 412, if a defendant committed an alleged act of infringement

prior to the plaintiff’s registration of the allegedly infringed work, then the plaintiff may not

recover statutory damages. Thus, § 412 precludes a plaintiff from recovering an award of statutory

damages “for infringements that commenced after registration if the same defendant commenced

an infringement of the same work prior to registration.” Mason, 967 F.2d at 144. If, following

registration, the defendant infringed the same work again, this still would not entitle the plaintiff


                                                 18
  Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 19 of 20 PAGEID #: 271




to statutory damages—even where the new post-registration act of infringement is arguably

“different in kind” from the preregistration infringement. S. Credentialing Support Servs., L.L.C.

v. Hammond Surgical Hosp., L.L.C., 946 F.3d 780, 785 (5th Cir. 2020); see also 2 Nimmer on

Copyright §7.16(C)(1)(c) (2019) (“The bar on awarding heightened damages applies . . . even if

the sole defendant, after registration, engaged in a different type of infringement from its pre-

registration conduct.”). This reading of § 412 harmonizes that provision with § 504(c), which

provides for statutory damages “for all infringements involved in the action, with respect to any

one work.” As the Fifth Circuit explained in Mason, “[i]t would be inconsistent to read section 504

to include all of one defendant’s infringements of one work within ‘an award of statutory

damages,’ and then read section 412 to treat each infringement separately for purposes of barring

that award.” Id.

       Fisher Enterprises alleges that Defendants first infringed its copyright in the mySAS App

works before it registered those works with the Copyright Office. Accordingly, § 412 precludes

Fisher Enterprises from recovering an award of statutory damages. The Court will therefore

dismiss Count 2 of the Complaint to the extent that it purports to seek statutory damages.

IV.    Conclusion

       Because Plaintiffs’ conversion claim arises from a contractual relationship, Plaintiffs’

conversion count (Count 6) for failure to state a claim is DISMISSED. Because the complaint

does not allege willful or malicious conduct and because they are contractually foreclosed, the

request for punitive damages federal-law and state-law for trade secret misappropriation in Counts

3 and 4 are DISMISSED. Because § 412 precludes recovery an award of statutory damages when

the copyright is first infringed before the work is registered with the Copyright Office, the request

for statutory damages in Counts 1 and 2, are DISMISSED. Thus, the Motion to Dismiss for Failure


                                                 19
 Case: 3:20-cv-00216-TMR Doc #: 22 Filed: 03/31/21 Page: 20 of 20 PAGEID #: 272




to State a Claim by Defendants SAS Automation, Piab USA, Inc., and Piab AB, (ECF 10), is

GRANTED.

      DONE and ORDERED in Dayton, Ohio, this Wednesday, March 31, 2021.



                                                                 s/Thomas M. Rose
                                                   ________________________________
                                                                 THOMAS M. ROSE
                                                   UNITED STATES DISTRICT JUDGE




                                           20
